DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1 and 10, they recite a device and method for conversation between a first and second speaker.  Prior art of record discloses a similar device and method, but fails to teach the claims in combination with a speaker identification unit which identifies a speaker of the speech as one of the first speaker who has performed the operation input on the input unit and the at least one second speaker who has not performed the operation input on the input unit, based on first timing and second timing which are set for each of speeches uttered in the conversation between the first speaker and the at least one second speaker, the first timing being timing at which the input unit has received the operation input, the second timing being timing which indicates the start position of the speech detected by the utterance start detector, wherein speech recognition is performed on the speech uttered by the one of the first speaker and the at least one second speaker identified by the speaker identification unit, the speech recognition being performed by a speech recognizer from the start position of the speech, and the speaker identification unit: compares the first timing and the second timing which are set for each speech uttered in the conversation between the first speaker and the at least one second speaker; identifies the speaker of the speech as the first speaker from the first speaker and the at least one second speaker when the first timing is earlier than the second timing; and 2identifies the speaker of the speech as the at least one second speaker from the first speaker and the at least one second speaker when the second timing is earlier than the first timing.
	Dependent claims 3-9 and 11 are allowed because they further limit their parent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657